     Case 2:20-cv-03156-AB-MRW Document 50 Filed 03/02/21 Page 1 of 1 Page ID #:603



1
2                                                                    JS-6
3
4
5
6
7
                                 UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9      CESAR ANTONIO MORENO, an        Case No. 2:20-cv-03156-AB-MRWx
       individual,
10                                     [PROPOSED] JUDGMENT
                    Plaintiff,
11                                     [Los Angeles Superior Court Case
             v.                        No. 20STCV08128]
12
       UTILIQUEST, LLC, a Georgia Limited               Complaint Filed: February 26, 2020
13     Liability Company; and DOES 1 through            Trial Date:      N/A
       50 inclusive,
14
                            Defendants.
15
16
17
               For the reasons stated in the Court’s orders dated September 9, 2020 (ECF No. 34)
18
      and February 11, 2021 (ECF No. 47), Plaintiff Cesar Moreno’s Second Amended
19
      Complaint is DISMISSED with prejudice, Plaintiff’s Request for Certification (ECF
20
      No. 45) is hereby DENIED as moot.
21
               JUDGMENT is hereby entered in Defendant UtiliQuest, LLC’s favor against
22
      Plaintiff, with costs to be taxed against Plaintiff.
23
24
               SO ORDERED.
25
      March 2, 2021
26
27                                                       Hon. André Birotte Jr.
                                                         United States District Court Judge
28

                                               JUDGMENT
      68211773v.1
